DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 and 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. US 2018/0153218 (“Verleur”) in view of Rado US 2019/0373954.   Regarding claim 1, Verleur discloses an electronic cigarette, comprising: a mouthpiece 12; and
	a tank 14 coupled to the mouth piece, wherein the tank comprises: 
a cartridge comprising: 
an air duct 20: 
an oil cup 18; and
	a plate 36 comprising at least one hole (e.g. 37) and coupled between the air duct and the oil cup,
an atomizer 16 coupled to the oil cup; 
a base 80 coupled to the oil cup; 
and an adapter (82) coupled to the base.
Verleur does not specify that the cartridge is made of glass.
	Rado discloses vaporizer 50 including tank 60 where the tank wall is made of glass (paragraph 0057).  It would have been obvious to make the Verleur tank 14 out of glass as taught in Rado.  The reason for doing so would have been to allow the user to see the amount of oil in the tank as taught in Rado (paragraph 0057).
In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.
	Regarding claim 3, as shown in figure 3 of Verleur, the plate 36 and oil cup (52, 26) are shown as a single piece.   To the extent that Verleur does not explicitly state that the tank is an integrally molded structure, the examiner takes Official notice that integrally molding structures such as the tank 14 was a known process.  It would have been obvious to integrally mold the tank 14.   Also, the addition of a method step (i.e. the step of molding the plate and oil cup), that the duct and plate are integrally molded) in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.
Per claim 10 the tank further comprises a tank fixer (e.g., threads for threading with the mouthpiece or seal 56) coupled to the mouthpiece (paragraph 0026).
	Per claim 12 the mouthpiece comprises a nozzle 54 and a mouthpiece fixer (i.e., threading for fixing the mouthpiece to the tank, paragraph 0026).
Per claim 13 the tank is coupled to the mouthpiece via coupling the tank fixer (tank thread) to the mouthpiece fixer (mouthpiece thread).
Per claim 14 the mouthpiece further comprises a sealer 56 coupled to an inner surface of the nozzle.
Regarding claim 15, Verleur states that there is at least one hole 37 (paragraph 0024), but not specifically three holes.  Verleur notes that the size of the hole(s) may be varied to allow for increased flow.  It would have been obvious to include three holes 37.  The reason for doing so would have been to increase the flow of liquid.   Such a modification would have been a mere duplication of parts without patentable significance given that no new or unexpected results would have been produced.  In re Harza, 274 F.2d 669 (CCPA 1960).
Per claim 16 the tank further comprises a sealer 84 coupled between the base and the adapter.  
Allowable Subject Matter


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833